Citation Nr: 1724355	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty United States Navy from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has been transferred to the Baltimore, Maryland RO.

The issue on appeal was previously denied by the Board in April 2016.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2017 Joint Motion to Remand, partially vacated the Board's April 2016 decision and remanded the matter back to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This issue was before the Board in April 2016, at which time the Board denied a compensable rating for the Veteran's bilateral pes planus.  In an April 2017 Order granting a Joint Motion for Remand, the Court found that the Board had not provided an adequate discussion of the reasons and bases in reaching its conclusion to deny an increased rating.  Specifically, the Court found that the Board did not provide an adequate statement of reasons or bases for which evidence it finds more probative on the issue of whether the Veteran has an actually painful joint under § 4.59.  The Board has reviewed the evidence of record and finds that clarification is necessary by a VA examiner prior to adjudicating this claim.  

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  The Veteran was last afforded a VA examination to address the nature and severity of his service-connected pes planus with plantar fasciitis in October 2008.  First, while the examiner noted that the service treatment records were not available for review, there is no indication that the examiner reviewed the remainder of the claims file, including VA or private treatment notes.  

Furthermore, a June 2010 treatment note from Walter Reed VA Medical Center shows that the Veteran has plantar fasciitis with moderate pes planus.  Moreover, records noted the Veteran was wearing orthotics for his bilateral foot disorder.  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

There is also no indication that the AOJ attempted to secure any records since January 2011.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records from January 2011 to the present.

2. After all outstanding records are associated with the claims file, schedule the Veteran for a VA foot examination to determine the current level of severity of his service-connected bilateral pes planus.  All records in the electronic claims file, including Virtual VA and VBMS, must be made available to and reviewed by the VA examiner in conjunction with the examination.

The examiner should delineate all pathology and symptomatology attributable to the service-connected bilateral pes planus.  In particular, he or she should indicate whether the Veteran's service-connected bilateral pes planus is best characterized as mild, moderate, severe, or pronounced

The examiner should also state whether the Veteran has severe unilateral or bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  He or she should further indicate whether the Veteran has pronounced unilateral or bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

In addition, the examiner should provide the range of motion in degrees, and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

The examiner should also determine the level and extent of functional impairment caused solely by the Veteran's bilateral pes planus.

In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3. Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




